Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 26, 2022

The Court of Appeals hereby passes the following order:

A22I0221. JARRELL DANIEL RIVAZ v. THE STATE.

      On June 8, 2022, the trial court entered an order denying Jarrell Daniel Rivaz’s
motion to suppress. The trial court certified its order for immediate review 15 days
later, on June 23, 2022. Rivaz then filed this application for interlocutory review.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review only if the
trial court certifies within ten days of entry of the order at issue that immediate review
should be had. If the certificate of immediate review is not entered within that ten-day
period, it is untimely, and the party seeking review must wait until the final judgment
to appeal. See OCGA § 5-6-34 (b); Turner v. Harper, 231 Ga. 175, 176 (200 SE2d
748) (1973). Because the trial court here did not enter the certificate of immediate
review within ten days of its order denying Rivaz’s motion to suppress,1 Rivaz’s
interlocutory application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/26/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        The “certificate of immediate review” that was entered on June 20, 2022, was
of no effect because it was not signed by the trial court, but by Rivaz’s counsel.